--------------------------------------------------------------------------------

Exhibit 10.19
 
(BAR CODE) [img007_v1.jpg]
 
(REGIONS LOGO) [img008_v1.jpg]
 
BUSINESS LOAN AGREEMENT (ASSET BASED)

             
Principal
$6,000,000.00
Loan Date
06-01-2010
Maturity
06-30-2011
Bank/App
01
Loan No
00230296030000000001
Account
0023029603
Officer
MSJ01
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or Item.
Any Item above containing “***” has been omitted due to text length limitations.

 
Borrower:
OCEAN BIO CHEM INC(TIN: 59-1564329)
Lender:
REGIONS BANK
 
4041 SW 47 AVE
FT LAUDERDALE, FL 333144023
 
MONTGOMERY: MIDDLE MARKET COMMERCIAL
201 MONROE STREET
     
ALMG60077B
     
MONTGOMERY, AL 36104
       

 
THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated June 1, 2010, is made and
executed between OCEAN BIO CHEM INC (“Borrower”) and REGIONS BANK (“Lender”) on
the following terms and conditions. Borrower has received prior commercial loans
from Lender or has applied to Lender for a commercial loan or loans or other
financial accommodations, Including those which may be described on any exhibit
or schedule attached to this Agreement. Borrower understands and agrees that:
(A) In granting, renewing, or extending any Loan, Lender is relying upon
Borrower’s representations, warranties, and agreements as set forth in this
Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all
times shall be subject to Lender’s sole judgment and discretion; and (C) all
such Loans shall be and remain subject to the terms and conditions of this
Agreement.
 
TERM. This Agreement shall be effective as of June 1, 2010, and shall continue
in full force and effect until such time as all of Borrower’s Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys’ fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.
 
LINE OF CREDIT. Lender agrees to make Advances to Borrower from time to time
from the date or this Agreement to the Expiration Date, provided the aggregate
amount of such Advances outstanding at any time does not exceed the Borrowing
Base. Within the foregoing limits, Borrower may borrow, partially or wholly
prepay, and reborrow under this Agreement as follows:
 
Conditions Precedent to Each Advance. Lender’s obligation to make any Advance to
or for the account of Borrower under this Agreement is subject to the following
conditions precedent, with all documents, instruments, opinions, reports, and
other items required under this Agreement to be in form and substance
satisfactory to Lender:
 
(1) Lender shall have received evidence that this Agreement and all Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.
 
(2) Lender shall have received such opinions of councel, supplemental opinions,
and documents as Lender may request.
 
(3) The security interests in the Collateral shall have been duly authorized,
created, and perfected with first lien priority and shall be in full force and
effect.
 
(4) All guaranties required by Lender for the credit facility(ies) shall have
been executed by each Guarantor, delivered to Lender, and be in full force and
effect.
 
(5) Lender, at its option and for its sole benefit, shall have conducted an
audit of Borrower’s Accounts, Inventory, books, records, and operations, and
Lender shall be satisfied as to their condition.
 
(6) Borrower shall have paid to Lender all fees, costs, and expenses specified
in this Agreement and the Related Documents as are then due and payable.
 
(7) There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, and Borrower shall have
delivered to Lender the compliance certificate called for in the paragraph below
titled “Compliance Certificate.”
 
Making Loan Advances. Advances under this credit facility, as well as directions
for payment from Borrower’s accounts, may be requested orally or in writing by
authorized persons. Lender may, but need not, require that all oral requests be
confirmed in writing. Each Advance shall be conclusively deemed to have been
made at the request of and for the benefit of Borrower (1) when credited to any
deposit account of Borrower maintained with Lender or (2) when advanced in
accordance with the instructions of an authorized person. Lender, at its option,
may set a cutoff time, after which all requests for Advances will be treated as
having been requested on the next succeeding Business Day.
 
Mandatory Loan Repayments. If at any time the aggregate principal amount of the
outstanding Advances shall exceed the applicable Borrowing Base, Borrower,
Immediately upon written or oral notice from Lender, shall pay to Lender an
amount equal to the difference between the outstanding principal balance of the
Advances and the Borrowing Base. On the Expiration Date, Borrower shall pay to
Lender in full the aggregate unpaid principal amount of all Advances then
outstanding and all accrued unpaid interest, together with all other applicable
fees, costs and charges, if any, not yet paid.
 
Loan Account. Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the credit facility. Lender shall
provide Borrower with periodic statements of Borrower’s account, which
statements shall be considered to be correct and conclusively binding an
Borrower unless Borrower notifies Lender to the contrary within thirty (30) days
after Borrower’s receipt of any such statement which Borrower deems to be
incorrect.
 
COLLATERAL. To secure payment of the Primary Credit Facility and performance of
all other Loans, obligations and duties owed by Borrower to Lender, Borrower
(and others, if required) shall grant to Lender Security Interests in such
property and assets as Lender may require. Lender’s Security Interests in the
Collateral shall be continuing liens and shall Include the proceeds and products
of the Collateral, including without limitation the proceeds of any Insurance.
With respect to the Collateral, Borrower agrees and represents and warrants to
Lender:
 
Perfection of Security Interests. Borrower agrees to execute all documents
perfecting Lender’s Security Interest and to take whatever actions are requested
by Lender to perfect and continue Lender’s Security Interests in the Collateral.
Upon request of Lender. Borrower will deliver to Lender any and all of the
documents evidencing or constituting the Collateral, and Borrower will note
Lender’s interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. Contemparaneous with the execution
of this Agreement. Borrower will execute one or more UCC financing statements
and any similar statements as may be required by applicable law, Borrower hereby
Lender. Thereafter supplemental schedules shall be delivered according to the
following schedule:
 
 
F-4

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT (ASSET BASED)
Loan No: 0023029603000000001
(Continued)
Page 2

 
Representations and Warranties Concerning Accounts. With respect to the
Accounts, Borrower represents and warrants to Lender: (1) Each Account
represented by Borrower to be an Eligible Account for purposes of this Agreement
conforms to the requirements of the definition of an Eligible Account; (2) All
Account information listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance; and (3) Lender, its assigns, or agents
shall have the right at any time and at Borrower’s expense to inspect, examine,
and audit Borrower’s records and to confirm with Account Debtors the accuracy of
such Accounts.
 
Representations and Warranties Concerning Inventory. With respect to the
Inventory, Borrower represents and warrants to Lender: (1) All Inventory
represented by Borrower to be Eligible Inventory for purposes of this Agreement
conforms to the requirements of the definition of Eligible Inventory; (2) All
Inventory values listed on schedules delivered to Lender will be true and
correct, subject to Immaterial variance; (3) The value of the Inventory will be
determined on a consistent accounting basis; (4) Except as agreed to the
contrary by Lender in writing, all Eligible Inventory is now and at all times
hereafter will be in Borrower’s physical possession and shall not be held by
others on consignment, sale on approval, or sale or return; (5) Except as
reflected in the Inventory schedules delivered to Lender, all Eligible Inventory
is now and at all times hereafter will be of good and merchantable quality, free
from defects; (6) Eligible Inventory is not now and will not at any time
hereafter be stored with a bailee, warehouseman, or similer party without
Lender’s prior written consent, and, in such event, Borrower will concurrently
at the time of bailment cause any such bailee, warehouseman, or similar party to
issue and deliver to Lender, in form acceptable to Lender, warehouse receipts in
Lender name evidencing the storage of Inventory; and (7) Lender, its assigns, or
agents shall have the right at any time and at Borrower’s expense to inspect and
examine the Inventory and to check and test the same as to quality, quantity,
value, and condition.
 
CONDITIONS PRECEDENT TO EACH ADVANCE. Lender’s obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.
 
Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) together with all such Related Documents as Lender may
require for the Loan; all in form and substance satisfactory to Lender and
Lender’s counsel.
 
Borrower’s Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.
 
Fees and Expenses Under This Agreement. Borrower shall have paid to Lender all
fees, costs, and expenses specified in this Agreement and the Related Documents
as are then due and payable.
 
Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.
 
No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.
 
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender,
as of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any indebtedness exists:
 
Organization. Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Florida. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary fillings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. Borrower maintains an office at 4041 SW 47 AVE,
FT LAUDERDALE, FL 333144023. Unless Borrower has designated otherwise in
writing, the principal office is the office at which Borrower keeps its books
and records including its records concerning the Colleteral. Borrower will
notify Lender prior to any change in the location of Borrower’s state of
organization or any change in Borrower’s name. Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower’s business activities.
 
Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.
 
Authorization. Borrower’s execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower’s articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower’s properties.
 
Financial Information. Each of Borrower’s financial statements supplied to
Lender truly and completely disclosed Borrower’s financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower’s financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.
 
Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.
 
Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower’s financial statements or in writing to Lender and as accepted by
Lender, and except for property tax lians for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower’s properties free
and clear of all Security interests, and has not executed any security documents
or financing statements relating to such properties. All of Borrower’s
properties are titled in Borrower’s legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.
 
Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower’s ownership of the collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person Borrower in good faith
in the ordinary course of business and for which adequate reserves have been
provided.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT (ASSET BASED)
Loan No: 00230296030000000001
(Continued)
Page 3

 
Lien Priority. Unless otherwise previously disclosed to Lender in writing.
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or [IILEGIBLE] any of the
Collateral directly or indirectly securing repayment of Borrower’s Loan and
Note, that would be prior or that may in any way be superior to Lender’s
Security Interests and rights in and to such Collateral.
 
Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
 
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:
 
Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower’s financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.
 
Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower’s
books and records at all reasonable times.
 
Financial Statements. Furnish Lender with the following:
 
Annual Statements. As soon as available, but in no event later than
one-hundred-twenty (120) days after the end of each fiscal year, Borrower’s
balance sheet and income statement for the year ended, audited by a certified
public accountant satisfactory to Lender.
 
Interim Statements. As soon as available, but in no event later than sixty (60)
days after the end of each fiscal quarter. Borrower’s balance sheet and profit
and loss statement for the period ended, prepared by Borrower in form
satisfactory to Lender.
 
Additional Requirements.
Borrower agrees to provide a Monthly Borrowing Base Certificate, Accounts
Receivable Aging Report & Inventory Listing within 30 days of Month-End.
 
All financial reports required to be provided under this Agreement shall
be prepared in accordance with GAAP, applied on a consistent basis, and
certified by Borrower as being true and correct.
 
Additional Information. Furnish such additional Information and statements, as
Lender may request from time to time.
 
Financial Covenants and Ratios. Comply with the following covenants and ratios:
 
Additional Requirements.
Current Ratio (min): Should be 1.50x and will be tested Quarterly
 
Total Debt/TNW (max): Shall not exceed 2.50x and will be tested Quarterly
 
Fixed Charge Coverage (min): Maintain Fixed Charge Coverage Ratio minimum of
1.20x and will be tested on a Rolling 4 Quarter testing period
 
Defined as: NOI (net operating income) + depreciation + amortization +
lease/rent divided by Interest expense + Income tax expense + rent + CMLTDpp
(current maturities of long term debt prior period) + Maintenance CAPEX +
Non-discretionary dividends.
 
P-Card shall be cross defaulted and cross -collateralized with the working
capital line of credit.
 
Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis, and
certified by Borrower as being true and correct.
 
Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower’s
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender. Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person. In connection with all
policies covering assets In Which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender’s loss payable or
other endorsements as Lender may require.
 
Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing Insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an Independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.
 
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.
 
Loan Proceeds. Use all Loan proceeds solely for Borrower’s business operations,
unless specifically consented to the contrary by Lender in writing.
 
Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the same shall be
contested in good faith by appropriate proceedings, and (2) Borrower shall have
established on Borrower’s books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with GAAP.
 
Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in provide Lender with copies of any records it may
request, all at Borrower’s expense.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT (ASSET BASED)
Loan No: 00230296030000000001
(Continued)
Page 4

 
Compliance Certificate. Unless waived in writing by Lender, provide Lender at
least annually, with a certificate executed by Borrower’s chief financial
officer, or other officer or person acceptable to Lender, certifying that the
representations and warranties set forth in this Agreement are true and correct
as of the date of the certificate and further certifying that, as of the date of
the certificate, no Event of Default exists under this Agreement.
 
Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower’s part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of
a permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality conceming, any intentional or unintentional action or omission
on Borrower’s part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.
 
Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security interests.
 
LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note, or the maximum rate permitted by
law, whichever is less, from the date incurred or paid by Lender to the date of
repayment by Borrower. All such expenses will become a part of the Indebtedness
and, at Lender’s option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity.
 
NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:
 
Indebtedness and Liens. (1) Except for trade debt incurred in the normal course
of business and indebtedness to Lender contemplated by this Agreement, creat,
incur or assume indebtedness for borrowed money, including capital leases, (2)
sell, transfer, mortgage, assign, pledge, lease, grant a security interest in,
or encumber any of Borrower’s assets (except as allowed as Permitted Liens), or
(3) sell with recourse any of Borrower’s accounts, except to Lender.
 
Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) pay any dividends on Borrower’s stock (other
than dividends payable in its stock), provided, however that notwithstanding the
foregoing, but only so long as no Event of Default has occurred and is
continuing or would result from the payment of dividends, if Borrower is a
“Subchapter S Corporation” (as defined in the internal Revenue Code of 1986, as
amended). Borrower may pay cash dividends on its stock to its shareholders from
time to time in amounts necessary to enable the shareholders to pay income taxes
and make estimated income tax payments to satisfy their liabilities under
federal and state law which arise solely from their status as Shareholders of a
Subchapter S Corporation because of their ownership of shares of Borrower’s
stock, or purchase or retire any of Borrower’s outstanding shares or alter or
amend Borrower’s capital structure.
 
Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or
assets to any other person, enterprise or entity, (2) purchase, create or
acquire any interest in any other enterprise or entity, or (3) incur any
obligation as surely or guarantor other than in the ordinary course of business.
 
Agreements. Borrower will not enter into any agreement containing any provisions
which would be violated or breached by the performance of Borrower’s obligations
under this Agreement or in connection herewith.
 
CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender; (B) Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower’s financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor’s guaranty of the Loan or any other loan with Lender; or (E) Lender in
good faith deems itself insecure, even though no Event of Default shall have
occurred.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
 
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default. Borrower falls to make any payment when due under the Loan.
 
Other Defaults. Borrower falls to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s or any Grantor’s property or Borrower’s or
any Grantor’s ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT (ASSET BASED)
Loan No: 00230296030000000001
(Continued)
Page 5

 
[ILLEGIBLE] EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur,
except where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender’s
option, all indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the “Insolvency” subsection above, such acceleration
shall be automatic and not optional. In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise. Except as may be prohibited by applicable law, all of
Lender’s rights and remedies shall be cumulative and may be exercised singularly
or concurrently. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not effect
Lender’s right to declare a default and to exercise its rights and remedies.
 
ADDITIONAL DEFINITIONS. Certain Defined Terms. For purposes of the foregoing
financial covenants, the following terms are defined as follows:
 
Capital Expenditures means any expenditure for fixed assets or that is properly
chargeable to capital account in accordance with generally accepted accounting
principles.
 
Current Assets means assets that, in accordance with generally accepted
accounting principles, are current assets; provided, however, that (a)
inventories shall be taken into account on the basis of cost or current market
value, whichever is lower, or, to the extent that such inventories are required
for delivery under then existing contracts, the applicable contract price, (b)
current assets shall not include any intangible assets or any securities that
are not readily marketable, (c) securities included as current assets shall be
taken into account at the current market price thereof, and (d) current assets
shall not include any amounts due from or owed by any shareholder/partner/member
or Affiliate of the Borrower or any of its Subsidiaries.
 
Current Liabilities means short-term obligations due within one year, including
current maturities of long- term debts.
 
Debt means (a) all indebtedness, whether or not represented by bonds,
debentures, notes or other securities, for the repayment of borrowed money, (b)
all deferred indebtedness for the payment of the purchase price of property or
assets purchased, (c) all capitalized lease obligations, (d) all indebtedness
secured by any Lien on any property of such person, whether or not indebtedness
secured thereby has been assumed, (e) all obligations with respect to any
conditional sale contract or title retention agreement, (f) all indebtedness and
obligations arising under acceptance facilities or in connection with surety or
similar bonds, and the outstanding amount of all letters of credit issued for
the account of such person, and (g) all obligations with respect to interest
rate swap agreements.
 
Funded Debt means all Debt maturing by its terms more than one year after, or
which is renewable or extendible at the option of the obligor to a date more
than one year after, the date as of which Funded Debt is being determined.
 
Guaranteed Obligations means all guaranties, endorsements, assumptions and other
contingent obligations in respect of, or to purchase or to otherwise acquire,
any indebtedness, obligation or liability of another person.
 
Interest Expense means interest payable on Debt during the period in question.
 
Liabilities means all Debt and all other items (including taxes accrued as
estimated) which, in accordance with generally accepted accounting principles,
would be included in determining total liabilities as shown on the liabilities
side of a balance sheet.
 
Lien means any mortgage, pledge, assignment, charge, encumbrance, lien, security
title, security interest or other preferential arrangement.
 
Net Cash Flow for any period means net income (or the net deficit, if expenses
and charges exceed revenues and other proper income credits) for such period,
plus amounts that have been deducted for (a) depreciation and (b) amortization
in determining net income for such period.
 
Net income means, for any period and with repect to any person or entity, the
net earnings (after income taxes) of such period, determined on a FIFO basis and
in accordance with GAAP, but excluding (a) any gain or loss arising from the
sale of capital assets, (b) any gain arising from any write-up of assets, (c)
earnings from any person or entity, substantially all of the assets of which
have been acquired in any manner by the person or entity whose net income is
measured, to the extent that such earnings were realized by such other person or
entity prior to the date of such acquisition, (d) net earnings of any other
person or entity in which the person or entity whose net income is measured has
an ownership interest, unless such earnings have actually been received in the
form of cash distributions, (e) the earnigs of any other person or entity to
which assets of the person or entity whose net income is measured shall have
been sold, transfered to, disposed of, or into which the person or entity whose
net income is measured shall have merged, to the extent that such earnings arise
prior to the date of such transaction, (f) any gain arising from the acquisition
of any securities of the person or entity whose net income is measured, and (g)
any other extraordinary or nonrecurring gains.
 
Net Income Available for interest Payments for any period means net income (or
the net deficit, if expenses and charges exceed revenues and other proper income
credits) for such period plus amounts that have been deducted for (a) Interest
Expense, (b) Income and profit taxes, and (c) amortization of debt discount in
determining net income for such period.
 
Permitted Contest means any appropriate proceeding conducted in good faith by
the Borrower to contest any tax, assessment, charge, Lien or similar claim,
during the pendency of which proceeding the enforcement of such tax, assessment,
charge, Lien or claim is stayed; provided that the Borrower has set aside on its
books or, if required by the Lender, deposited as cash collateral with the
Lender, adequate cash reserves to assure the payment or any such tax,
assessment, charge, Lien or claim.
 
Principal Maturities means principal maturing or coming due on Debt during the
period in question.
 
Short-Term Debt means all Debt which by its terms matures within one year from,
and which is not renewable at the option of the obligor to a date later than one
year after, the date such Debt was incurred. Any Debt that is extended or
renewed (other than pursuant to the option of the obligor) shall be deemed to
have been incurred at the date of such extension or renewal.
 
Solvent means, as to any person or entity, such person or entity (i) owns
property whose fair salable value is greater than the amount required to pay all
of such person’s or entity’s debts (including contingent, subordinated,
unmatured and unliquidated liabilities), (ii) owns property whose present fair
salable value is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such person
or entity, (iii) is able to pay all of its debts as such debts mature, (iv) has
capital that is not unreasonably small for its business and is sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage, (v) is not “insolvent” within the meaning of
Section 101(32) of the United States Bankruptcy Code, and (vi) has not incurred
(by way of assumption or otherwise) any obligations or liabilities (contingent
or otherwise) under any of the Loan documents, or made any conveyance pursuant
to or in connection therewith, with actual intent to hinder, delay or defraud
either present or future creditors of such person or entity or any of its
Subsidiaries. As used herein, the term “fair salable value” of a person’s or
entity’s assets means the amount that may be realized within a reasonable time,
either through collection or sale of such assets at the regular market value,
based upon the amount that could be obtained for such assets within such period
by a capable and diligent seller from an interested buyer who is willing (but is
under no compulsion) to purchase under ordinary selling conditions.
 
Subsidiary or Subsidiaries means with respect to any person or entity, (a) any
corporation more than fifty percent (50%) of whose outstanding Income Tax
Expense, (c) depreciation, (d) amortization, and (e) lease and rent expense.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT (ASSET BASED)
Loan No: 00230296030000000001
(Continued)
Page 6

 
Maintenance Capital Expenditures means the minimum amount of capital
expenditures, not financed with Debt, needed to keep the company operating at
its current level. The amount of Maintenance Capital Expenditures will be
provided by the Borrower to the Lender in an acceptable form. If such
information is not supplied or is not acceptable, Maintenance Capital
Expenditures will be deemed to be 50% of depreciation expense.
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
 
Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
 
Attorneys’ Fees; Expenses. Borrower agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Consent to Loan Participation. Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interest. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.
 
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Alabama without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Alabama.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrower’s or any Grantor’s
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
 
Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address. For notice purposes, Borrower agrees to
keep Lender informed at all times of Borrower’s current address. Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.
 
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.
 
Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warrenty or covenant, the word “Borrower” as used in this
Agreement shall include all of Borrower’s subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower’s subsidiaries or affiliates.
 
Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower’s
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower’s rights under this Agreement or any interest therein, without the
prior written consent of Lender.
 
Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower’s indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.
 
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

 
BUSINESS LOAN AGREEMENT (ASSET BASED)
 
Loan No: 00230296030000000001
(Continued)
Page 7

 
Waive Jury.  All parties to this agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any Accounts
$6,000,000,00), plus (b) 50.000% of the aggregate amount of Eligible Inventory
(not to exceed in corresponding Loan amount based on Eligible inventory
$6,000,000.00).
 
Business Day. The words “Business Day” mean a day on which commercial banks are
open in the State of Alabama.
 
Collateral. The word “Collateral” means all properly and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment Intended as a security device. or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise. The
word Collateral also includes without limitation all collateral described in the
Collateral section of this Agreement.
 
Eligible Accounts. The words “Eligible Accounts” mean at any time, all of
Borrower’s Accounts which contain selling terms and conditions acceptable to
Lender. The net amount of any Eligible Account against which Borrower may borrow
shall exclude all returns, discounts, credits, and offsets of any nature. Unless
otherwise agreed to by Lender in writing, Eligible Accounts do not include:
 
          (1) Accounts with respect to which the Account Debtor is employee or
agent of Borrower.
 
          (2) Accounts with respect to which the Account Debtor is a subsidiary
of, or affiliated with Borrower or its shareholders, officers, or directors.
 
          (3) Accounts with respect to which goods are placed on consignment,
guaranteed sale, or other terms by reason of which the payment by the Account
Debtor may be conditional.
 
          (4) Accounts with respect to which Borrower is or may become liable to
the Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower.
 
          (5) Accounts which are subject to dispute, counterclaim, or setoff.
 
          (6) Accounts with respect to which the goods have not been shipped or
delivered, or the services have not been rendered, to the Account Debtor.
 
          (7) Accounts with respect to which Lender, in its sole discretion,
deems the creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.
 
          (8) Accounts of any Account Debtor who has filed or has had filed
against it a petition in bankruptcy or an application for relief under any
provision of any state or federal bankruptcy, insolvency, or debtor-in-relief
acts; or who has had appointed a trustee, custodian, or receiver for the assets
of such Account Debtor; or who has made an assignment for the benefit of
creditors or has become insolvent or falls generally to pay its debts (including
its payrolls) as such debts become due.
 
          (9) Accounts which have not been paid in full within 90 Days from the
invoice date.
 
 Eligible Inventory. The words “Eligible Inventory” mean, at any time, all of
Borrower’s Inventory as defined below, except:
 
          (1) Inventory which is not owned by Borrower free and clear of all
security interests, liens, encumbrances, and claims of third parties.
 
          (2) Inventory which Lender, in its sole discretion, deems to be
obsolete, unsalable, damaged, defective, or unfit for further processing.
 
Environmental Laws. The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.
 
Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
 
Expiration Date. The words “Expiration Date” mean the date of termination of
Lender’s commitment to lend under this Agreement.
 
GAAP. The word “GAAP” means generally accepted accounting principles.
 
Grantor. The word “Grantor” means each and all of the persons or entities
granting a Security interest in any Collateral for the Loan, Including without
limitation all Borrowers granting such a Security interest.
 
Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation
party of any or all of the Loan.
 
Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
 
Hazardous Substances. The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The Words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
 
Indebtedness. The word “Indebtedness” means the Indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other Indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
 
Inventory. The word “Inventory” means all of Borrower’s raw materials, work in
process, finished goods, merchandise, parts and supplies, of every kind and
description, and goods held for sale or lease or furnished under contracts of
service in which Borrower now has or hereafter acquires any right, whether held
by Borrower or others, and all documents of title, warehouse receipts, bills of
lading, and all other documents of every type covering all or any part of the
foregoing. Inventory includes Inventory temporarily out of Borrower’s custody or
possession and all returns on Accounts.
 
Lender. The word “Lender” means REGIONS BANK, its successors and assigns.
 
Loan. The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS LOAN AGREEMENT (ASSET BASED)
Loan No: 00230296030000000001
(Continued)
Page 8




 
whether in the form of a lien, charge, encumbrance, mortgage, deed of trust,
security deed, assignment, pledge, crop pledge, chattel mortgage, collateral
chattel mortgage, chattel trust, factor’s lien, equipment trust, conditional
sale, trust receipt, lien or title retention contract, lease or consignment
intended as a security device, or any other security or lien interest whatsoever
whether created by law, contract, or otherwise.

 
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) IS DATED JUNE 1, 2010.
 
THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.
 
BORROWER:

     
OCEAN BIO CHEM INC
     
By:
-s- peter g. dornau [img009_v1.jpg]
(Seal)
 
PETER G. DORNAU, CEO of OCEAN BIO CHEM INC
 

 
LENDER:

   
REGIONS BANK
   
By:
(signature) [img010_v1.jpg]
(Seal)
 
Authorized Signer
 



[ILLEGIBLE]

 

--------------------------------------------------------------------------------